DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13, 16, 23, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, Lines 4-8 recite “a standing wall portion” provided from a top surface and “a standing wall portion” provided from a bottom surface, wherein the lack of separate identifiers makes it unclear which portion belongs to which surface in subsequent recitations, or requires the addition of the full description, which can also become confusing in the context of the claims. The examiner suggests reciting --a first standing wall portion-- and --a second standing wall portion-- to clearly differentiate which standing wall portion is attached to other structural elements throughout the claims.
Further with respect to Claim 1, Lines 4-8 recite that standing wall portions as “a standing wall portion erectly provided”, wherein the structurally and/or functionally limiting meaning intended to be encompassed by “erectly provided” in not understood.
Further with respect to Claim 1, Lines 11-12 recite that the second member is bonded to the (first) standing wall portion “through the standing wall portion of the second member”, rendering the claim indefinite insofar as it is unclear what structural or functional limitation is intended to be encompassed by the term “through”, i.e., is one wall crossing through another, or are the two standing wall portions bonded at a point where they are adjacent to one another, is there a bonding member there between, or something else? This is not patentably clear from the present language of the claims.
With respect to Claim 16, Lines 4-8 recite “a standing wall portion” provided from a top surface and “a standing wall portion” provided from a bottom surface, wherein the lack of separate identifiers makes it unclear which portion belongs to which surface in subsequent recitations, or requires the addition of the full description, which can also become confusing in the context of the claims. The examiner suggests reciting --a first standing wall portion-- and --a second standing wall portion-- to clearly differentiate which standing wall portion is attached to other structural elements throughout the claims.
Further with respect to Claim 16, Lines 4-8 recite that standing wall portions as “a standing wall portion erectly provided”, wherein the structurally and/or functionally limiting meaning intended to be encompassed by “erectly provided” in not understood.
Further with respect to Claim 16, Lines 19-20 recite that the second member is bonded to the (first) standing wall portion “through the standing wall portion of the second member”, rendering the claim indefinite insofar as it is unclear what structural or functional limitation is intended to be encompassed by the term “through”, i.e., is one wall crossing through another, or are the two standing wall portions bonded at a point where they are adjacent to one another, is there a bonding member there between, or something else? This is not patentably clear from the present language of the claims.
Further with respect to Claim 16, Lines 18-20 recite “integrating the second member with at least the first member”, and Line 21 recites “integrating the coupling member with at least the first member”, wherein it is not understood what structurally and/or functionally limiting meaning is intended to be encompassed by the term ”integrating”, e.g., does this term require bonding, or an overlap of the two elements, or is physically connecting said elements sufficient to meet the limitations of the claim as presently written?
With respect to Claim 23, Lines 2-3 recite “a standing wall erectly provided from an outer circumference of the top surface”, wherein it is unclear if this is intended to refer to the standing wall portion provided at an outer circumference of the top surface in parent Claim 16 or another standing wall. [The same issues are present for the phrase “erectly provided” as recited for independent Claim 16 above, also.]
With respect to Claim 25, Lines 2-3 recite “a standing wall erectly provided from an outer circumferential portion of the bottom surface”, wherein it is unclear if this is intended to refer to the standing wall portion provided at an outer circumference of the bottom surface in parent Claim 16 or another standing wall. [The same issues are present for the phrase “erectly provided” as recited for independent Claim 16 above, also.]
Further with respect to Claim 25, Lines 3-4 recite that the second member standing wall portion “is integrated with the first member in the step (II)”, rendering the claim indefinite insofar as it is not understood what structurally and/or functionally limiting meaning is intended to be encompassed by the phrase ”integrated with”, e.g., does this term require bonding, or an overlap of the two elements, or is physically connecting said elements sufficient to meet the limitations of the claim as presently written?
Claims 7, 13, and 26-29 are rejected by virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 12, 13, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10-15 of copending Application No. 16/982,677 (hereinafter “the ‘677 application”) in view of French Patent to Hennessy, et al. (FR 2,906,617).
With respect to Claim 1, the claims of the ‘677 application teach most of the elements of the claimed invention, including: an imaging table to be supported in a cantilever state on an X-ray imaging apparatus, the imaging table comprising a planar body including an opening portion in a surface to be connected to the apparatus, and a coupling member to be connected to the apparatus (Claims 2, 10, 11, and 13), wherein: the planar body includes a first member forming a top surface including an X-ray radiation surface, and a second member forming a bottom surface opposed to the X-ray irradiation surface and a standing wall portion erectly provided on an outer circumference of the bottom surface (Claim 13).
The claims of the ‘677 application are silent with respect to an AL equivalent material in the first member, or that the first member is bonded to the second and coupling members.
Hennessy teaches a detector housing/imaging table for a mammography apparatus (Abstract and throughout disclosure) said imaging table being an enclosure of top, bottom, and side portions all integrated/bonded together (Page 7, Lies 22-50; Figure 4) said enclosure having members made of carbon and/or metals for structural integrity, shock absorption, and having low x-ray attenuation properties and weight, including aluminum (Page 3, Lines 5-20; Page 5, Line 52-Page 6, Line 2; and Page 7, Lines 13-42 [citations refer to pages of the description section in the attached English translation]).
 It would have been obvious to include aluminum in the first member of an x-ray imaging table, as suggested by Hennessy, in the apparatus of the claims of the ‘677 application, to provide an optimum material for desired strength, rigidity, shock absorption, and x-ray transmittance qualities, as suggested by Hennessy (Page 3, Lines 5-20; Page 5, Line 52-Page 6, Line 2; and Page 7, Lines 13-42).
Thereafter, the claims correspond as follows:
The limitations of Claim 2 of the present application are taught by Claim 2, Lines 1-2 of the ‘677 application;
The limitations of Claim 12 of the present application are taught by Claim 2, Line 5 of the ‘677 application;
The limitations of Claim 13 of the present application are taught by Claim 12 of the ‘677 application; and,
The limitations of Claim 28 of the present application are taught by Claim 10 of the ‘677 application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent to Holler, et al. (US 2007/0189447 A1) in view of Japanese Patent document to Koyanagi Takahiro, et al. (JP 2016070890).
With respect to Claim 1, Holler teaches an imaging table to be supported in a cantilever state on an X-ray imaging apparatus (Abstract and throughout disclosure), the imaging table comprising a planar body (5, 5’) including an opening portion in a surface to be connected to the apparatus, to be connected to the apparatus, the planar body including a first member forming a top surface including an X-ray irradiation surface, a second member forming a bottom surface opposed to the X-ray irradiation surface, and a coupling member (8/9 or carrier mount) to serve for connecting the imaging table to a body of the mammography apparatus (Paragraphs 48, 54, and 83; Figures 1a-5), wherein the first and second members, with sidewalls connecting said first and second members, form a hollow box (5, 5’; Figures 1a-5) with detector devices and their associated circuitry therein (11, 12), the enclosure and detectors sized for the specific patient application, and wherein said members are formed of a carbon fiber and resin material (Paragraph 48). 
Holler does not teach that said first and second members are physically separate, bonded structures, and does not teach the use of a specific aluminum-equivalent dose within the material of the first member.
Koyanagi Takahiro teaches an x-ray imaging detector/table (1a) in a housing (Paragraph 2), usable for mammography (Abstract and Paragraph 11), with a first, top surface (21), a second, bottom surface (23), joined by attached, separate standing wall portions (22), forming a box (2), with aluminum sections for rigidity and shielding (Paragraph 12), wherein adhesive and/or mechanical bonding is used to join the members to each other (Paragraphs 12, 15, and Figures 1a-4). 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ bonded, separate sidewall structures to form a detector enclosure/box for x-ray imaging, including aluminum on the top supportive surface, as suggested by Koyanagi Takahiro, in the apparatus of Holler, to provide a strong, light, durable, unit with optical properties for x-ray imaging (Paragraphs 12 and 14 of Takahiro), with easily accessible detector components for repair or replacement at joining areas, as suggested by Koyanagi Takahiro (Paragraphs 23, 28, and 42).
With respect to Claim 7, Holler further teaches that the coupling member is bonded to both of the first member and the second member (Paragraphs 48, 54, and 83; Figures 1-2c).
With respect to Claim 13, Holler and Koyanagi Takahiro further teach that the first member has materials selected for their desired shielding, strength, rigidity, and optical qualities, but do not recite that said materials have a specific bending elastic modulus of 2.50 or higher, wherein (specific bending elastic modulus) = (bending elastic modulus)1/3 x (density)-1.
Holler and Koyanagi Takahiro disclose the claimed invention except for a specific bending elastic modulus of 2.50 or higher.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an optimum specific bending elastic modulus for the a desired tradeoff between patient comfort, rigidity, durability, strength, and x-ray optical properties including shielding, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, the Applicant has not placed any criticality for the material of the first member having a specific bending elastic modulus limited to 2.50 over other values, or that said specific value solves any long-standing problem in the art.
With respect to Claim 28, Holler further teaches that the coupling member in the imaging table for a mammography apparatus is connected to a body of the mammography apparatus (Abstract and Figures 1a-5).

Claims 16, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Holler in view of Chinese Patent document to Zhu, et al. (CN 105415716).
With respect to Claim 16, Holler teaches a method for manufacturing an imaging table (5, 5’), wherein said imaging table is provided for a mammography apparatus to be supported in a cantilever state on the mammography apparatus (via 8/9 or ‘carrier mount’; see Paragraphs 48, 54, and 83), the imaging table including a planar body including an opening portion connected to the X-ray imaging apparatus (Figures 1a/b, and Paragraphs 51-57), the planar body including a first member forming a top surface including an X-ray irradiation surface, a second member forming a bottom surface opposed to the X-ray irradiation surface, and a coupling member (9 or carrier mount) to serve for connecting the imaging table to a body of the mammography apparatus (Paragraphs 48, 54, and 83; Figures 1a-5), wherein the first and second members, with sidewalls connecting said first and second members to form a hollow box (5, 5’; Figures 1a-5) with detector devices and their associated circuitry therein (11, 12), the enclosure and detectors sized for the specific patient application, and wherein said members are formed of a carbon fiber and resin material (Paragraph 48). 
Holler is silent with respect to the manufacturing method for creating the carbon fiber composite material.
Zhu teaches a method for manufacturing imaging table component members (Abstract and throughout disclosure) comprising the following steps: heating and pressurizing a preform including a prepreg laminate including continuous fibers and a matrix resin in female and male double-surface molds, thereby molding the first member to form a top surface including the X-ray irradiation surface by a fiber composite material (Page 1, Lines 19-27 and Page 2, Lines 8-10), followed by the steps of assembling and/or joining the members to form an imaging table structure (Page 3, Lines 4-7).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing, to employ a manufacturing process as suggested by Zhu, to create the carbon fiber structures in an imaging table of Holler, to provide a low cost, easily molded and demolded structure with optimum strength and light properties and durability, as suggested by Zhu (Abstract and Page 1, Lines 4-11).
With respect to Claim 26, Holler further teaches that the coupling member is disposed inside the female and male double-surface forms, thereby performing a fabrication step and an integration/assembly step simultaneously (carrier mount; see Paragraph 83). 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holler, as modified by Zhu for claim 17 above, and further in view of Koyanagi Takahiro.
With respect to Claim 23, Holler and Zhu teach most of the elements of the claimed invention, including forming first, top member, a second, bottom member, and a standing wall there between (box, 5, 5’ in Holler, and Figures 1, 3, and 4 in Zhu), but do not teach that standing walls are separately provided from outer circumferences of the first and second members.
Koyanagi Takahiro teaches a housing for an imaging support and detector in a mammography apparatus (Paragraphs 7 and 12), wherein said housing has a first, top member (21), a second, bottom member (23), and sidewall members (22), wherein a standing wall erectly provided from an outer circumference of the top surface is formed at the first member (see joining line at 21/22 and 22/23; Paragraphs 12-18 and Figures 1b-4). 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ half side walls, each from a circumference of top and bottom members, to be joined as sidewalls in a housing for an imaging detector and mammography support, as suggested by Koyanagi Takahiro, in the apparatus and method of Holler and Zhu, thereby providing an easier method of fabrication and of removing parts for future repair or replacement, as suggested by ‘890 (Paragraphs 3, 7, 12, 15, and 18).
With respect to Claim 25, Koyanagi Takahiro further teaches that the second member includes a standing wall (bottom half of 22) erectly provided from an outer circumferential portion of the bottom surface, and the standing wall of the second member is integrated with the first member in the integration/assembly steps (see joining line at 21/22 and 22/23; Paragraphs 12-18 and Figures 1b-4). 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
With respect to the rejections of Claims under 35 USC 112, new issues are present in the claims as presently amended, as recited above.
With respect to the rejections of the claims as being unpatentable over Holler in view of Koyanagi, the Applicant asserts that Koyanagi cannot be combined with Holler because Koyanagi is directed to an imaging cassette instead of an imaging table as recited in Holler. (See Applicant Remarks, Page 6, Paragraph 6-Page 7, Paragraph 1.) The examiner respectfully disagrees.
First, in response to applicant's argument that Koyanagi is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Holler teaches an enclosure (5, 5’, 5”, 5”’) that contains one or more detection layers (“receiving devices”/”receiving surfaces”, e.g., 11 or 12, Holler, Paragraphs 47 and 59-61), such as x-ray film or a CCD plate with associated filters, grids, and/or control devices, wherein the enclosure contacts a patient during x-ray imaging at a contact surface (at breast, 7 in Figures). Koyanagi teaches an enclosure (2 of 1a), that contains one or more detection layers/devices (3), said device having detectors, circuitry, and a circuit board support (31, 33, and 32, respectively, see Paragraphs 11-14), wherein said enclosure contacts a patient during x-ray imaging at surface (21). That either reference calls one enclosure a holder or another enclosure a cassette is immaterial to the structural and functional elements contained therein, wherein both Holler and Koyanagi are directed to enclosures holding detection devices, said detection devices having their own substrates and circuitry inside each enclosure, and contact a patient at a surface of the enclosure during x-ray imaging.
Next, with respect to the rejections of the claims over Holler in view of Koyanagi, in response to applicant's argument that the device of Koyanagi is not connected to a mammography device in the same manner as Holler, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Holler was relied upon for a mammography detector enclosure that supported a patient breast to act as an imaging support. Koyanagi was relied on only for an improved x-ray detector enclosure and material for better image quality and increased device life, due to the optical properties of the material for x-ray imaging and the structural features of the enclosure that allow replacement of the detector devices therein.
Further with respect to the rejections of the claims over Holler in view of Koyanagi, the Applicant asserts that the combination of Koller and Koyanagi is improper because Holler does not teach a two-part, separable structure in a detector enclosure and Koyanagi does not teach using the two-part, separable detector enclosure for mammography. (See Applicant’s Remarks specifically, Paragraph bridging Pages 6-7.) The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Neither reference is relied upon for all features of the invention, as in a 35 USC 102 rejection. The ordinarily skilled artisan would easily see the advantages of the two-part construction and optically preferred materials for an enclosure of an x-ray imaging detector in a mammography apparatus from the combined teachings of Koyanagi and Holler.
Finally, with respect to the rejections of the claims over Holler in view of Koyanagi, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the “imaging table” must support a patient breast or other surface, or cannot include detector assemblies with a top surface providing such support) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as presently written do not include language that requires a “support” of a patient or “breast tray” or “cassette holder”, and does not exclude any patient-contacting enclosure that contains x-ray detection devices therein and contacts a patient during x-ray imaging. However, this is not an issue with the current rejection as explained above, but is noted for any future claim amendments.
Applicant’s arguments with respect to Claim 7 are directed to narrative improvements Applicant claims in the specification that are not inherent from the structural limitations as presently claimed, and Applicant’s arguments with respect to the rejections of the claims over Holler in view of Zhu are directed solely to the perceived deficiencies of Holler, which are addressed in the above response from examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/13/22